Title: From George Washington to Thomas Beall, 3 October 1796
From: Washington, George
To: Beall, Thomas,Gantt, John Mackall


                        
                            
                                3 October 1796
                            
                        
                        Whereas in and by certain Deeds executed by Notley Young and others proprietors
                            of land within the City of Washington whereby the whole land of the said Notley Young
                            & others in the said City is vested in you subject to the trusts in the said Deeds
                            mentioned, it is among other things provided that you shall on the request of the President
                            of the United States for the time being convey all or any part of the said Land which shall
                            not then be conveyed in execution of the trusts aforesaid to such person or persons as he
                            shall appoint in fee simple. I do therefore in order to prevent any difficulties which may
                            occur in the execution of the said trusts request you to convey all Lands now vested in you
                            by the said Deeds from the said Notley Young and others within the said City to Gustavus
                            Scott, William Thornton, and Alexander White Commissioners appointed under the Act of
                            Congress entitled "An Act for establishing the temporary and permanent seat of the
                            Government of the United States in fee-simple subject to the trusts yet remaining to be
                            executed." Given under my hand this third day of October in the Year One thousand Seven
                            Hundred and Ninety-six.
                        
                            Go: Washington
                        
                        
                            Recorded the 1st day of December 1796.
                        
                        
                            True Copy Test
                            Wm Blount. Clk
                            
                        
                    